Citation Nr: 0938973	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 
1964 to August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That decision denied the appellant's 
request to reopen his claim for service connection for PTSD.  
The appellant appealed to the Board of Veterans' Appeals 
(Board) for review.  To support his claim, the Veteran 
provided testimony before the undersigned Veterans Law Judge 
(VLJ) in St. Petersburg in July 2008.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.

In September 2008, the Board reopened the Veteran's claim and 
remanded the claim of entitlement to service connection for 
PTSD for further development.  The case has returned to the 
Board and is ready for further review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the competent evidence establishes that 
the Veteran has no corroborated in-service stressor event 
underlying his diagnosed PTSD condition. 

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303, 
3.304(f) (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

A provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008.)  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all notice elements for service connection and was sent prior 
to the initial RO decision in this matter.  While the initial 
rating referred to new and material evidence, the notice 
letter also discussed direct service connection.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He also received a fully compliant letter in May 
2006.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
Social Security Administration records and private medical 
records.  

Further, the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in July 2008.   

Next, a specific VA medical examination and opinion pertinent 
to the issue on appeal was not obtained.  The Board notes 
that the Veteran's representative has argued that the Veteran 
was not examined by VA and that this was requested in the 
Board's September 2008 Remand.  However, to remand for an 
examination would unduly delay resolution of this claim since 
there is no verified stressor to which his PTSD could be 
linked.  Given the absence of in-service evidence of any 
manifestations of the PTSD or any psychiatric disorder, no 
evidence of any psychiatric disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, as well as the lack of a 
verified stressor, a remand for a VA examination would unduly 
delay resolution.  As will be discussed below, extensive 
efforts to obtain information to verify the Veteran's 
stressors were made without success.  This was because the 
Veteran did not supply specific information regarding his 
stressors.  The Board notes that the duty to assist is not 
always a one-way street.  If the Veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Therefore, the Board concludes that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  The available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

The Veteran contends that service connection is warranted for 
PTSD.  He asserts that while he was stationed in the Republic 
of Vietnam, he experienced many stressors that led to the 
development of PTSD.  The Veteran has asserted that he worked 
supply at various locations while in Vietnam. He has claimed 
that when he first came in-country, the location where he was 
at was subject to mortar and rocket fire.  Additionally, he 
has maintained that while loading supplies aboard a ship, 
several other members of his unit fell from the ship (or the 
ship webbing) resulting in injuries to the supply clerks.  
Finally, he has stated that on one occasion, he was with 
members of his unit and a grenade was thrown at the unit.  
The grenade subsequently exploded and people were injured.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.   
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

As noted above, in order for a Veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  

With regard to the first Hickson element, the record includes 
a several diagnoses of PTSD.  VA outpatient treatment records 
show that in April 2003, rule out PTSD was among the 
diagnoses.  In September 2004, and in April 2005, as well as 
in July 2008, PTSD was among the diagnoses.   Thus, element 
(1) is met.  

With regard to the second PTSD criterion, the evidence  
necessary to establish that the claimed stressor actually  
occurred varies depending on whether it can be determined  
that the Veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).   
If it is determined through military citation or other  
supportive evidence that a Veteran engaged in combat with the  
enemy, and the claimed stressors are related to combat, that  
Veteran's lay testimony regarding the reported stressors must  
be accepted as conclusive evidence as to their actual  
occurrence and no further development or corroborative  
evidence will be necessary.  Service department evidence that 
a Veteran engaged in combat or that a Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that a Veteran have actually  
participated in combat with the enemy, meaning participated  
in events constituting an actual fight or encounter with a  
military foe or hostile unit or instrumentality, and does not  
apply to Veterans who served in a general "combat area" or  
"combat zone" but did not themselves engage in combat with  
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that a Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, that Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395) (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Dizoglio v.  
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).   
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.   
See Moreau at 395 (1996); Cohen v. Brown, 10 Vet. App.128, 
142 (1997).

Here the Veteran has indicated various stressors regarding 
his service in Vietnam.  The Veteran has asserts that he 
worked supply at various locations while in Vietnam.  He has 
claimed that when he first came in-country, the location 
where he was at, Quinon, was subject to mortar and rocket 
fire.  Additionally, he has maintained that while loading 
supplies aboard a ship, several other members of his unit 
fell from the ship (or the ship webbing) resulting in 
injuries to the supply clerks.  Finally, he has stated that 
on one occasion, he was with members of his unit and a 
grenade was thrown at the unit.  The grenade subsequently 
exploded and people were injured.  He also indicated that 
while in Saigon, while in a villa, his unit was attacked and 
one of the soldiers who ran away was later found cut in 
pieces.  

The Veteran's DD 214 does not indicate that he served in 
combat during the period he was in Vietnam.  His MOS was 
supply handler.  There is no record of an award of the Purple 
Heart Medal, no Combat Infantry Badge, no Air Medal, or any 
other award or indication that he served in combat.  Thus, 
the Board finds that the Veteran did not engage in combat for 
the purposes of 38 U.S.C.A. § 1154 (West 2002).  

As noted above, when a determination is made that a Veteran 
did not "engage in combat with the enemy," or that the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Thus, in this case, the 
Veteran's statements are not enough.  

There is also no record evidence that corroborates the fact 
that the stressors happened.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet.  
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)). 

In this case, however, the Veteran has not provided 
sufficient independent evidence of the stressful events in 
service; he did not describe a specific time or a specific 
place where the events happened.  Neither has he supplied the 
complete names of individuals who were killed.  Several 
efforts were made to verify the Veteran's stressors by the 
RO, which were unsuccessful.  

In a VA Memo dated in July 2009, the RO made a specific 
determination that the information required to corroborate 
the stressful events described by the Veteran was 
insufficient to send to U.S. Army Joint Services Records 
Research Center and/or insufficient to allow for a meaningful 
research of Marine Corps or NARA records.  In this regard the 
RO reported all of the efforts made to attempt to verify the 
stressful events.  It determined that all efforts to obtain 
the needed information have been exhausted and any further 
attempts would be futile.  

The Board notes that in response to a March 2005 VA letter 
which included a stressor questionnaire, the Veteran noted 
arriving in Quionon late at night and described being under 
attack.  No further information was provided. He also 
mentioned going to Saigon, being under attack in a villa and 
that one of the soldiers who ran away was later found cut up.  
No additional information was provided.  He was asked by the 
RO in June 2005 to provide specific information, and 
responded that the exact months were not known.  He supplied 
the names SP4 Ortiz and SGT James.  

In August 2005, the RO attempted to verify the Veteran's 
stressors.  The CURR (U.S. Armed Services Center for Unit 
Records Research) response dated in July 2006 noted that 
additional more specific information had to be provided.  In 
a January 2007 statement, the Veteran reported that he was 
assigned to several units and that he could not recall the 
actual name of the units.  

In a July 2008 statement the Veteran's wife reported that she 
and the Veteran stayed in touch when he was in Vietnam.  She 
reported that the Veteran told her about stressful situations 
in Vietnam when he was shot at by the enemy.  She also 
described his current symptoms.  

In response to a VA December 2008 letter, in a January 2009 
statement, the Veteran reported that he arrived in Quinon but 
could not remember the name of the airport and that shortly 
after his arrival his unit was attacked.  He stated that a 
grenade went off as an attack on another company and he saw 
many injured and killed soldiers.  He also discussed an 
incident in Saigon when his unit was attacked and one soldier 
who ran away was found later cut up.  He reported this 
occurred in 1965 and 1966 and was the best of his 
recollection.  

Because of the nature of the claimed stressors, and because 
of the lack of more specific dates and details regarding 
them, it is impossible to seek independent evidence of these 
stressful events.  The statement provided by the Veteran's 
wife is general in nature and is not sufficient to establish 
verification of his stressor since as noted above, lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.   Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The Board has read the 
statement and has determined that it is also a restatement of 
symptoms already described by the Veteran regarding his PTSD.  
As discussed above, the symptoms of PTSD are not relevant to 
the basis for the Board's decision to deny the Veteran's 
claim for service connection for PTSD; there is no verified 
stressor event, thus symptoms of PTSD are not pertinent.  As 
such, the Board finds that the Veteran's wife's statement is 
immaterial to the germane issue and cumulative of statements 
already of record.  

Therefore, the Board finds that the stressors are 
unverifiable, and as such, VA is prohibited from accepting a 
diagnosis of PTSD based on the Veteran's service.  In sum, 
based upon a review of the entire record, the Board finds the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted for PTSD.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


